Stayton, Associate Justice.
It is well settled in this state that a verbal partition of land is valid. Shannon v. Taylor, 16 Tex., 413; Stuart w. Baker, 17 Tex., 417; Houston v. Sneed, 15 Tex, 307; Huffman v. Cartwright, 44 Tex., 296.
The deeds made to the respective parties by Alexander Johnson were not the sole foundation of their rights.
*89His former promise to convey to his two sons, in connection with their acts done upon the faith of his promises, might be made the basis of the right of the two sons to the land.
It is evident that Alexander Johnson was indifferent as to what particular part of the land either son should have; and we are of the opinion that the verbal partition made between them, prior to the time Alexander Johnson made his deeds, was as binding as though the two sons had held the entire land as tenants in common by perfect title, and that their acts bind their several interests in the land, although the same were not perfected by deed until subsequent to the partition. Huffman v. Cartwright, 44 Tex., 301.
As was said in the case just cited, the subsequent conveyance to Ellis Johnson would only put it in his power to discharge his obligation to William Johnson under their verbal partition, and would give him no right to disaffirm it.
The fact that Mrs. Johnson received a deed for the south half of the one hundred and sixty acre tract, after the residue of the land had been conveyed to Ellis Johnson, could not prevent the enforcement of any right which her husband had acquired by contract with him ; and especially so, as she only took a life-estate in the land, with remainder to the children of William Johnson.
The court did not err in refusing to give the charges asked by the plaintiff, for one was erroneous and the other was contained substantially in the charge given, in so far as it was proper under the case made by the evidence.
The evidence was somewhat conflicting, but it cannot be said that the verdict was not in accordance with the preponderance of the evidence.
Affirmed.
[Opinion delivered November 24, 1885.]